Citation Nr: 0529842	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  96-51 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for skin disorder.  

2. Entitlement to service connection for a prostate disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision which 
denied service connection for post-traumatic stress disorder, 
a skin rash, secondary to Agent Orange exposure, a prostate 
disorder, residuals of a back injury, and hypertension.  

In August 1998 and September 2001, the Board remanded the 
instant claims for a Travel Board hearing.  

In August 2002, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is of record in the claims file.  

The Board remanded the instant claims in January 2004, for 
further development.  

By rating decision of June 2004, service connection was 
granted for post-traumatic stress disorder (PTSD), effective 
January 1998.  This is considered a full grant of that issue 
on appeal and it is no longer before the Board.  Therefore, 
it is not reflected on the title page.  

This case is now ready for appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained.  

2.  The veteran does not have a skin condition attributable 
to an injury or disease in service nor is attributable to 
Agent Orange exposure.  

3.  The veteran does not have a prostate disorder.  

4.  The veteran's hypertension is not attributable to service 
or secondary to his service-connected PTSD.  

5.  There is no medical evidence that the veteran has a low 
back disorder as a result of service.  


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by 
service, nor is it due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).

2.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303 3.307, 3.309 (2005).  

4.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent a letter to the veteran in 
June 2004, and February 2005, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claims.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to show for service 
connection.  In view of this, the Board finds that the 
Department 's duty to notify has been fully satisfied with 
respect to the claims.  Moreover, the veteran was provided 
with the text of 38 C.F.R. § 3.159 in the February 2005 
letter, from which the United States Court of Appeals for 
Veterans Claims (Court) took the fourth notification element, 
in the supplemental statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished here as 
the claim was instituted prior to the enactment of the VCAA.  
However, content complying notice was eventually 
accomplished, together with proper subsequent VA process.  
The Board concludes, however, that to proceed to a decision 
on the merits would not be prejudicial to the appellant in 
this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
this case.  He testified at a personal hearing before the RO 
in December 1998 and again at a videoconference hearing in 
August 2002.  There are no known additional records to 
obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


Service Connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

When a veteran has served continuously for ninety (90) days 
or more during a period of war, or after December 31, 1946, 
and hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there was no evidence of such disease 
during the period of service.  This presumption is rebuttal 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


As for service connection due to Agent Orange, if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

a.  Skin disorder

The veteran and his representative contend that the veteran 
has a skin disorder related to service.  In the alternative, 
the veteran claims that his skin disorder resulted from 
exposure to Agent Orange while he was stationed in Vietnam.  

The veteran served in the Army in Vietnam from March 1967 to 
March 1968, and is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f).  

A review of the record reveals no findings, treatment, or 
diagnosis of a skin disorder on active duty.  On separation 
examination in September 1968, examination of the skin proved 
normal.  

After service, the veteran underwent a VA examination in 
January 1998 in connection with this claim.  The veteran 
indicated, in pertinent part, that he had no skin rash at the 
time of the examination and none were problematic.  He also 
related that he had no specific complaints about a skin rash.  

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). Here, there is 
no competent medical evidence of any skin disorder.  
Therefore, service connection is denied for this disorder.   

b.	Prostate disorder

The veteran and his representative contend, in essence, that 
service connection is warranted for a prostate disorder.  

As for this claim for service connection, it too, must fail.  
Service medical records are devoid of findings, treatment, or 
diagnosis of a prostate condition.  Although the veteran made 
numerous genitourinary complaints in service, these 
complaints were all unremarkable.  Specifically, in 
December 1967, the veteran's prostate was noted to be normal 
in size and not tender.  His separation examination made no 
findings related to his prostate.  His genitourinary system 
was described as normal.  

After service, the veteran underwent VA examination in 
January 1998.  At that time, the veteran indicated that he 
had problems with his prostate in Vietnam, he was treated for 
the condition at Ft. Stewart after Vietnam, and that he had 
no problems with the condition since service except for 
recent nocturia two to three times a week.  He claimed that 
he was checked for a prostate condition yearly and that his 
prostate was "okay" as far as he knew.  His PSA was noted 
to be normal.  Examination revealed that the veteran was seen 
many times for the genitourinary system in service, but those 
problems were unrelated to the veteran's prostate.  In 
September 2003, he had a prostate screening and no abnormal 
findings were reported.  

The only evidence indicating that the veteran has a prostate 
disorder as a result of service is the veteran's own 
statements of such.  It is well established that laypersons 
cannot provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Since there is no evidence of a prostate condition, see 
Brammer, and the only genitourinary complaints made in 
service are unrelated to a prostate condition, service 
connection for a prostate disorder is denied.  

c.	Hypertension

The veteran and his representative contend, in essence, that 
service connection is warranted for hypertension due to 
service incurrence.  Additionally, the veteran maintains in 
the alternative, that his hypertension is the result of his 
service-connected PTSD.  

Service medical records show that the veteran's blood 
pressure reading was 132/70 on pre induction examination in 
August 1966.  During service, there was evidence of one 
elevated finding of 140/90 in November 1967.  On separation 
examination, in September 1968, the veteran's blood pressure 
reading was 140/70.  On the Report of Medical History, the 
veteran reported that he did not now have or ever had, high 
or low blood pressure.  

After service, the veteran underwent VA examination in 
January 1998.  During that examination, he indicated that he 
developed hypertension in 1990.  He related that his blood 
pressure was very high without medication.  He also related 
that his medication for hypertension was changed in 1996, and 
that he was off track with his treatment for a while, but was 
doing much better.  The diagnosis with respect to this 
disorder was hypertension, currently stable.  

The veteran testified at a personal hearing at the RO in 
December 1998.  At that time, he testified that he first 
noticed his hypertension in 1987.  He related that although 
he was not diagnosed in service, that he believes that his 
PTSD is part of the reason he has hypertension.  

Further review of the record reveals that the veteran was 
seen in February 1990 with complaints of headaches.  It was 
noted that he was a smoker and had a family history of heart 
disease.  His blood pressure was noted to be elevated on two 
occasions.  He was placed on medication and told to stop 
smoking and to loose weight.  

After a thorough review of the record, the preponderance of 
the evidence is against the claim for service connection for 
hypertension on a direct basis or as secondary to the 
veteran's service-connected PTSD.  Although there is one 
finding of elevated blood pressure in service, the veteran's 
blood pressure was normal at the time of separation 
examination and he denied having high or low blood pressure 
on his Report of Medical History at that time.  Additionally, 
after service, the veteran asserted on one occasion, that he 
first noticed hypertension in 1987, and on another occasion 
he stated that hypertension began in 1990.  In either case, 
the medical evidence of record does not show evidence of 
hypertension prior to 1990, many years after service.  There 
is no link between the veteran's presently diagnosed 
hypertension and one high blood pressure reading in service, 
nor is there any medical evidence showing that the veteran 
had hypertension to a compensable degree within one year of 
service discharge.  Therefore, service connection for 
hypertension on a direct basis is denied.  

As for service connection for hypertension secondary to the 
veteran's service-connected PTSD, this claim also must fail.  
The only evidence that the veteran has hypertension as a 
result of his service-connected PTSD or that his service 
connected PTSD has aggravated his hypertension is the 
veteran's own statements of such.  It is well established 
that laypersons cannot provide competent evidence when an 
expert opinion is required, as is the case with establishing 
the etiology or diagnosis of a medical condition.   See 
Espiritu.   Since the veteran has presented no medical 
opinion linking his hypertension and his service-connected 
PTSD, service connection for hypertension on a secondary 
basis is also denied.  


d.  Back (lumbosacral strain)

The veteran and his representative maintain, that service 
connection is warranted for a low back condition based upon 
service incurrence.  The veteran maintains that he injured 
his back lifting a truck tire while serving in Vietnam.  

Service medical records are devoid of findings, treatment, or 
diagnoses of a back disorder.  On separation examination, the 
veteran's spine was clinically evaluated as normal.  On the 
Report of Medical History, the veteran reported that he did 
not now have or ever had, recurrent back pain.

After service, the veteran underwent VA examination in 
January 1998.  The veteran indicated that he began to have 
back pain in service which had worsened over the past few 
years.  He stated that he did not have a specific injury, but 
attributed the back pain to the wear and tear of driving 
tractor trailers in service and changing flat tires.  X-rays 
from 1996 showed a compression deformity of L5 which the 
examiner indicated could be secondary to a Schmorl's node.  
The veteran stated that he had back pain all of the time.  He 
also indicated that he received treatment with medication 
from a private physician.  The diagnosis at that examination 
was osteoarthritis of the lumbar spine, disk spaces well 
maintained.  

The veteran also testified regarding his back disorder at a 
personal hearing in December 1998.  He indicated that he 
injured his back in Vietnam lifting a tire, that he didn't 
seek treatment for his back condition after service because 
his job got easier and he just lived with it, and that he 
began seeking treatment for his back pain 10 years ago from a 
private physician.  The veteran also testified that his 
physician did not attribute his back condition to service.  

Numerous records, private and VA, related to a low back 
disorder, are associated with the claims folder.  
Unfortunately, none of those records provide a link to the 
veteran's back disorder and service.  Again, only the 
veteran's statements of such links the veteran's back to 
service and he is not an expert in this regard.  See 
Espiritu.  Therefore, service connection for a low back 
disorder is not warranted.  


ORDER

Service connection for a skin disorder due to Agent Orange 
exposure is denied.  

Service connection for a prostate disorder is denied.  

Service connection for hypertension on a direct basis and due 
to his service-connected PTSD, is denied.  

Service connection for a low back disorder is denied.  



____________________________________________
LAWRENCE SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


